DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an overhead view transformation processing unit”, “a subtracted image generation unit”, “a solid object position specification unit”, “a masked subtracted image generation unit”, “a lateral location line specification unit”, “solid object region specification unit”, in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Original specifications discloses in paragraphs [0021-0026], computer hardware processor(s) are equivalent to the uni(s) specified to execute the functions recited in the claims 1-10. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite limitations – “a masked subtracted image generation unit that generates a masked subtracted image in which a region other than a solid object candidate region as a candidate where the solid object appears in the subtracted image is masked, wherein the solid object position specification unit specifies a position of the solid object in the subtracted image based on the masked subtracted image”, appears to be directed to designate region other than solid object as candidate region or candidate and either the 

Examiner suggests amending claims to explicitly and specifically define candidate region, candidate, and masked region if being object or background in order to render the claims definite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsuchia et al. (US Pub No. 20110310245 A1, as provided) in view of  Hayakawa et al. 
(US Pub No. 20140368656 A1, as provided). 

Regarding Claim 1,
		Tsuchia discloses  A solid object detection device comprising: an overhead view transformation processing unit that transforms a first photographed image and a second 
solid object based on difference image data between data of the images captured 
at the different times and aligned by the alignment unit.  The solid object detection unit counts the number of pixels which each express a certain difference on the difference image data and which are arranged in a direction in which the solid object is inclined when the image of the predetermined region is converted into the bird's-eye view image, then produces a frequency distribution of the counted pixels to generate a difference waveform, and calculates a travel distance of the solid object based on time variation of the difference waveform; birds eye view images are captured when vehicle is travelling and pixel values are changed and difference image is obtained by subtracting the image pixel values)

a subtracted image generation unit that generates a subtracted image between the first overhead view image and the second overhead view image whose photographing positions are aligned with each other; (Tsuchia, Abstract, discloses travel distance detection device includes: an image-capturing unit configured to capture an image; an alignment unit configured to align images in position of bird's-eye view image, the images captured at different times by the image-capturing unit; and a solid object birds eye view images are captured when vehicle is travelling and pixel values are changed and difference image is obtained by subtracting the image pixel values and solid object is detected in difference image)

a solid object position specification unit that specifies a position of a solid object present around the vehicle based on the subtracted image; (Tsuchia, Abstract, discloses travel distance detection device includes: an image-capturing unit configured to capture an image; an alignment unit configured to align images in position of bird's-eye view image, the images captured at different times by the image-capturing unit; and a solid object detection unit configured to detect a solid object based on difference image data between data of the images captured at the different times and aligned by the alignment unit.  The solid object detection unit counts the number of pixels which each express a certain difference on the difference image data and which are arranged in a direction in which the solid object is inclined when the image of the predetermined region is converted into the bird's-eye view image, then produces a frequency distribution of the birds eye view images are captured when vehicle is travelling and pixel values are changed and difference image is obtained by subtracting the image pixel values and solid object is detected in difference image) and 

Tsuchia does not explicitly disclose a masked subtracted image generation unit that generates a masked subtracted image in which a region other than a solid object candidate region as a candidate where the solid object appears in the subtracted image is masked, wherein the solid object position specification unit specifies a position of the solid object in the subtracted image based on the masked subtracted image.  
		Hayakawa discloses a masked subtracted image generation unit that generates a masked subtracted image in which a region other than a solid object candidate region as a candidate where the solid object appears in the subtracted image is masked, wherein the solid object position specification unit specifies a position of the solid object in the subtracted image based on the masked subtracted image. (Hayakawa, [0067], discloses alignment unit 33 performs alignment of the smear bird's-eye view images SB.sub.t and SB.sub.t-1 by data processing.  Specific alignment is similar to the case of performing the alignment of the bird's-eye view images PB.sub.t and PB.sub.t-1 by data processing.  In addition, after the alignment, the alignment unit 33 implements the logical OR operation over the occurrence areas of smears S in the smear bird's-eye view images SB.sub.t and SB.sub.t-1.  This allows the alignment unit 33 to generate data of a mask image MP.  After the generation, the alignment unit 33 transmits data of mask image MP to the first three-dimensional object detection unit 33; masked difference object image is generated)

 		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Tsuchia with Hayakawa to detect solid object in time series images captured from different times. One would be motivated to modify Tsuchia by teachings of Hayakawa that discloses masking solid object image area in order to accurately detect position of solid object in images. (see Hayakawa, paragraph [0067]). Therefore, it would have been obvious to combine Tsuchia and Hayakawa to obtain the invention recited in Claim 1.

Claim 11 recite method with steps corresponding to the apparatus elements recited in Claim 1. Therefore, the recited steps of the method Claim 11 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Tsuchia and Hayakawa references presented in rejection of Claim 1, apply to this claim.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Reasons for Allowance
Claims  2-4 and 7-10:  Claims 2 recite limitations – “wherein the solid object position specification unit- 55 - includes a lateral location line specification unit that specifies a near grounding line of the solid object in the subtracted image based on a position on a horizontal axis in which a travel direction difference amount accumulation value exceeds a third threshold value in a masked difference histogram, which has a horizontal direction orthogonal to a travel direction of the vehicle as a horizontal axis and has the travel direction difference amount accumulation value resulting from accumulation of a pixel value of each pixel of the masked subtracted image along the travel direction as a vertical axis, and specifies the position of the solid object in the subtracted image based on the near grounding line specified by the lateral location line specification unit”, in combination with features of independent claims are not cited by prior art references. In particular, the claim recites unique features of calculation of difference amount accumulation value using vertical axis and horizontral axis of horizontal direction orthogonal to a travel direction. Therefore, claim 2 is objected as allowable subject matter. Dependent claims 3-4, 7-10 are objected similarly. 

Claim 5: Claim 5 recites limitations – “wherein the masked subtracted image generation unit specifies a radial line whose radial line direction difference amount accumulation value is a first threshold value or smaller in a difference histogram, which has each of plural radial lines extending from the photographing position in the subtracted image as a horizontal axis and has the radial line direction difference amount accumulation value resulting from accumulation of each pixel value of the subtracted image along the radial 

Claim 6: Claim 6 recites limitaitons – “wherein- 57 - the masked subtracted image generation unit specifies a radial line whose radial line direction edge intensity accumulation value is a second threshold value or smaller in an edge intensity histogram, which has each of plural radial lines extending from the photographing position in an edge image which extracts a contour component of the solid object from an image corresponding to a photographed image being photographed latest between the first overhead view image and the second overhead view image as a horizontal axis and has the radial line direction edge intensity accumulation value resulting from accumulation of each pixel value of the edge image along the radial line as a vertical axis, and masks a region that corresponds to the radial line in the subtracted image”, in combination with features of independent claims are not disclosed by cited prior art references. In particular, the claim recites unique features of calculating radial line direction edge intensity accumulation value using horizontal and vertical axis. Therefore, claim 6 is objected as allowable subject matter.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140160276 A1
US 20160196654 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Pinalben Patel/Examiner, Art Unit 2661